In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-483 CR

____________________


RAIMOND KEVON GIPSON a/k/a

RAIMOND GIPSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 08-02932




MEMORANDUM OPINION
	On October 22, 2008, the trial court sentenced Raimond Kevon Gipson a/k/a Raimond
Gipson on a conviction for assault on a family member.  Gipson filed a notice of appeal on
October 28, 2008.  The trial court entered a certification of the defendant's right to appeal
in which the court certified that the defendant waived the right of appeal.  See Tex. R. App.
P. 25.2(d).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On November 13, 2008, we notified the parties that we would dismiss the appeal 
unless an amended certification was filed within fifteen days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
								STEVE McKEITHEN									        Chief Justice
 

Opinion Delivered December 17, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.